Title: To John Adams from David Hartley, 17 July 1780
From: Hartley, David
To: Adams, John


     
      Dear Sir
      July 17 1780 London
     
     Enclosed I send you a copy of a conciliatory bill which I moved in Parliament on the 27th of the last month. You will perceive by the tenor of it that it is drawn up in very general terms, containing a general power to treat, with something like a sketch of a line of negotiation. As the bill was not accepted by the Ministers in this Country, I have nothing further to say relating to it. As to my own private Sentiments and endeavours, they allways have been and ever will be devoted to the restoration of peace, upon honorable terms.I shall be always ready, and most desirous to conspire in any measures which may lead to that end.
     I am Dear Sir Your most obedt humble Servant
     
      D Hartley
     
    